Exhibit 10.3

 

EXECUTION COPY

 

DIRECTOR RESIGNATION AND GENERAL RELEASE AGREEMENT

 

THIS DIRECTOR RESIGNATION AND GENERAL RELEASE AGREEMENT dated April 1, 2015
(this “Agreement”) is entered into by James C. Spira (the “Director”) and
Ciber, Inc. (the “Company” and together with the Director, the “Parties”).

 

1.                                      Relationship to the Company.  The
Director is a member of the board of directors of the Company and has, pursuant
to a letter separate from this Agreement, resigned from such directorship
effective as of the date of the Company’s 2015 Annual Meeting of Stockholders
(the “Resignation Date”).  In connection with the Director’s resignation, he
agrees to sign and execute such additional documents and additional releases as
are reasonably determined by the Company as necessary to effectuate the intent
of this Agreement.

 

2.                                      Resignation Benefits.  In consideration
for and subject to the Director’s continued compliance with the agreements,
releases and covenants set forth in Sections 1, 3 and 4, the Director shall,
effective as of the Resignation Date and contingent upon his compliance with
Sections 3 and 4, be entitled to receive the following from the Company (the
“Resignation Benefits”):

 

a)             Aggregate cash payments in a total amount equal to $175,000,
which shall be divided into twelve substantially equal installments (each a
“Resignation Installment Payment”), which Resignation Installment Payments shall
payable on the first day of each of the first twelve months which occur
following the Resignation Date; and

 

b)             Effective as of the Resignation Date, accelerated vesting of
30,288 restricted stock units (the “Accelerated Awards”) granted pursuant to the
Company’s 2004 Incentive Plan (as amended, the “LTIP”).

 

3.                                      Release.

 

a)             In consideration of the Resignation Benefits described in
Section 2 above, the Director for himself, his affiliates, spouse, agents,
heirs, assigns and any other person or entity claiming to claim through him
hereby , knowingly, voluntarily, unconditionally and irrevocably releases and
discharges the Company, its successors, predecessors, affiliates and
subsidiaries and each of the foregoing entities’ respective affiliates,
predecessors, successors, directors, officers, partners, trustees, fiduciaries
managers, members, employees, agents, representatives and benefit plans
(collectively, the “Company Released Parties”) from any and all claims, debts,
liabilities, causes of action, charges, sums of money, accounts, reckonings,
bonds, bills, covenants, contracts, agreements, commitments, arrangements,
promises, or obligations or understandings of any kind whatsoever in law or
equity, WHETHER WRITTEN OR ORAL, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
ASSERTED OR UNASSERTED, CONDITIONAL OR UNCONDITIONAL, ACCRUED OR

 

--------------------------------------------------------------------------------


 

UNACCRUED, LIQUIDATED OR UNLIQUIDATED, WHETHER CONTRACTUAL, STATUTORY OR
OTHERWISE, AND UNDER ANY KNOWN OR UNKNOWN DUTIES, EITHER FIDUCIARY OR
OTHERWISE, INCLUDING LIABILITIES ARISING OUT OF THE SOLE OR CONCURRENT
NEGLIGENCE OR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY COMPANY RELEASED
PARTY, that the Director has now, has had or at any time hereafter may have
against any of the Company Released Parties (collectively, the “Director
Released Claims”); provided, however, that the foregoing release shall not waive
or release claims of any director fees that have (i) accrued at or prior to the
Resignation Date and have not been paid to the Director in full as of such date
or (ii) are payable pursuant to the terms of this Agreement.  The Director also
acknowledges that other than with respect to the Accelerated Awards, he shall
have no further rights with respect to unvested equity or equity-based
compensation pursuant to the LTIP or otherwise.  The Director shall refrain from
asserting any claim or otherwise attempting to collect or enforce any such
Director Released Claim against any of the Company Released Parties.  In
addition, the Director hereby waives all rights and benefits afforded by any
laws which provide in substance that a general release does not extend to claims
which a person does not know or suspect to exist in its favor at the time of
executing the release which, if known by it, may have materially affected its
settlement with the other person.

 

b)             Notwithstanding Section 3(a), the Company agrees and acknowledges
(i) that the Director shall remain eligible for indemnification for any claims
which relate to his service as a director prior to the Resignation Date, subject
to the limits set forth under applicable law and the terms of the Company’s
certificate of incorporation and bylaws and (ii) the Company shall maintain one
or more directors and officers liability insurance policies which shall cover,
on terms no less favorable to those of the Company’s existing insurance policy,
events which occur prior to and including the Resignation Date.

 

c)              Director expressly promises that, as a condition of his receipt
of the payments and benefits set forth in Section 2 above, on the Resignation
Date or within five days thereafter, Director shall execute the Confirming
Release that is attached hereto as Exhibit A and Director shall return the
Confirming Release executed by him to the Company, Attention:  General Counsel,
6363 South Fiddler’s Green Circle, Suite 1400, Facsimile: (303) 221-4125, no
later than five days following the Resignation Date.

 

4.                                      Mutual Nondisparagement.  As a material
inducement for the Company to enter into this Agreement and provide the
consideration set forth in Section 2 above, the Director agrees not to engage in
any form of conduct or make any statements or representations that disparage,
portray in a negative light, or otherwise impair the reputation, goodwill or
commercial interests of any Company Released Party.  The Company agrees to cause
its directors and senior officers not to engage in any form of conduct or make
any statements or representations that disparage, portray in a negative light,
or otherwise impair the reputation of the Director.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, nothing herein shall prevent any Party from
making a statement or taking any act required by law.

 

5.                                      Review by Counsel.  The Director
represents and agrees that he fully understands his right to discuss all aspects
of this Agreement with his private attorney, that to the extent, if any, that he
desires, he has availed himself of this right, that he has carefully read and
fully understands all of the provisions of this Agreement and that he is
voluntarily and knowingly entering into this Agreement.

 

6.                                      Severability.  All provisions of this
Agreement are severable, and the unenforceability or invalidity of any of the
provisions of this Agreement shall not affect the validity or enforceability of
the remaining provisions of this Agreement.  Should any part of this Agreement
be held unenforceable, the unenforceable portion or portions shall be removed
(and no more), and the remaining portions of this Agreement shall be enforced as
fully as possible (removing the minimum amount possible).

 

7.                                      Section 409A.  To the greatest extent
possible, the amounts payable pursuant to the terms of this Agreement are
intended to be and will be treated as exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).  For purposes of Section 409A of
the Code, to the extent applicable, each payment or amount due under this
Agreement shall be considered a separate payment, and the Director’s entitlement
to a series of payments is to be treated as an entitlement to a series of
separate payments.  For purposes of Section 409A of the Code, to the extent
applicable, to the extent that the Director is a “specified employee” within the
meaning of the Treasury Regulations issued pursuant to Section 409A of the Code
as of the Director’s separation from service and to the limited extent necessary
to avoid the imputation of any tax, penalty or interest pursuant to Section 409A
of the Code, no amount which is subject to Section 409A of the Code and is
payable on account of the Director’s separation from service shall be paid to
the Director before the date (the “Delayed Payment Date”) which is the first day
of the seventh month after the Director’s separation from service or, if
earlier, the date of the Director’s death following such separation from
service.  All such amounts that would, but for the immediately preceding
sentence, become payable prior to the Delayed Payment Date will be accumulated
and paid on the Delayed Payment Date.  No interest will be paid by the Company
with respect to any such delayed payments.  The intent of the Parties is for the
Resignation Date to constitute the Director’s “separation from service” within
the meaning of the Treasury Regulations issued pursuant to Section 409A of the
Code.

 

8.                                      Amendment.  This Agreement may not be
amended, supplemented or modified except in writing signed by the
person(s) against whose interest(s) such change shall operate.

 

9.                                      Third-Party Beneficiaries.  Except as
set forth in this Agreement, this Agreement shall not confer any rights upon any
Person.  For the avoidance of doubt, each Company Released Party that is not a
signatory hereto is an intended third-party beneficiary of the Director’s
releases, covenants and representations set forth in Sections 3 and 4 herein.

 

--------------------------------------------------------------------------------


 

10.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original but
all of which together will constitute one in the same instrument.

 

11.                               Choice of Law.  This Agreement and any
disputes arising out of or related to this Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and to be performed entirely therein, without
giving effect to its conflicts of laws principles or rules, to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction.  THE DIRECTOR HEREBY KNOWINGLY, VOLUNTARILY, AND
IRREVOCABLY WAIVES ANY RIGHT HE MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM HEREUNDER.

 

12.                               Construction.  Captions and paragraph headings
used in this agreement are for convenience only, are not part of this Agreement,
and shall not be used in construing it.  All words used in this Agreement will
be construed to be of such gender or number as the circumstances require.

 

13.                               Electronic Signature.  The executed signature
page to this Agreement may be transmitted by facsimile transmission, by
electronic mail in “portable document format” (.pdf) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original signature, and shall have the same effect as
an original for all purposes.

 

[Signature on the following page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

 

 

 

/s/ James C. Spira

 

 

James C. Spira

 

 

 

 

 

 

 

 

CIBER, INC.

 

 

 

 

 

By:

/s/ Stephen Kurtz

 

Name:

Stephen Kurtz

 

Title:

Chairman of the Special Committee

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIRMING RELEASE

 

This Confirming Release the supplemental release referenced in Section 3(c) of
the Director Resignation and General Release Agreement (the “Resignation
Agreement”), dated April 1, 2015 and entered into by James C. Spira (“Director”)
and Ciber, Inc. (the “Company”).  Capitalized terms used herein that are not
otherwise defined have the meanings assigned to them in the Resignation
Agreement.

 

In consideration of the Resignation Benefits described in Section 2 of the
Resignation Agreement, the Director for himself, his affiliates, spouse, agents,
heirs, assigns and any other person or entity claiming to claim through him
hereby, knowingly, voluntarily, unconditionally and irrevocably releases and
discharges the Company and each other Company Released Party from any and all
claims, debts, liabilities, causes of action, charges, sums of money, accounts,
reckonings, bonds, bills, covenants, contracts, agreements, commitments,
arrangements, promises, or obligations or understandings of any kind whatsoever
in law or equity, WHETHER WRITTEN OR ORAL, KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, ASSERTED OR UNASSERTED, CONDITIONAL OR UNCONDITIONAL, ACCRUED OR
UNACCRUED, LIQUIDATED OR UNLIQUIDATED, WHETHER CONTRACTUAL, STATUTORY OR
OTHERWISE, AND UNDER ANY KNOWN OR UNKNOWN DUTIES, EITHER FIDUCIARY OR
OTHERWISE, INCLUDING LIABILITIES ARISING OUT OF THE SOLE OR CONCURRENT
NEGLIGENCE OR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY COMPANY RELEASED
PARTY, that the Director has now, has had or at any time hereafter may have
against any of the Company Released Parties (collectively, the “Confirmed
Director Released Claims”); provided, however, that the foregoing release shall
not waive or release claims of any director fees that have (i) accrued at or
prior to the Resignation Date and have not been paid to the Director in full as
of such date or (ii) are payable pursuant to the terms of Section 2 of the
Resignation Agreement.  The Director also acknowledges that other than with
respect to the Accelerated Awards, he shall have no further rights with respect
to unvested equity or equity-based compensation pursuant to the LTIP or
otherwise.  The Director shall refrain from asserting any claim or otherwise
attempting to collect or enforce any such Confirmed Director Released Claim
against any of the Company Released Parties.  In addition, the Director hereby
waives all rights and benefits afforded by any laws which provide in substance
that a general release does not extend to claims which a person does not know or
suspect to exist in its favor at the time of executing the release which, if
known by it, may have materially affected its settlement with the other person.

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of the date written below his signature below and, in doing so, Director has
knowingly and voluntarily released all Confirmed Director Released Claims.

 

--------------------------------------------------------------------------------


 

 

 

 

 

James C. Spira

 

--------------------------------------------------------------------------------